Title: The Commissioners to Canada to [William Heath], 5 April 1776
From: Franklin, Benjamin,Carroll, Charles,Chase, Samuel
To: Heath, William



Off Constitution fort April 5th. 1776.
On Board The Rhode Island packet
  Sir,
  We this Evening arrived here, and from Curiosity Mr. Chase and Mr. Carroll went ashore, and found the State of the fort as follows: 3 Companies of Minute Men, Captain Moffats, Capt. Raymonds, and Capt. Woshons, Consisting of 5 Lieutenants, 6 Serjeants, 8 Corporals, 2 Drummers, a fifer and 102 privates. Mr. Seth Marvin 1st. Lieutenant of Capt. Moffats Company has now the Command. On the South Bastion are 13 6 [pounders] and 1 9 pounder mounted. On the East Bastion are 7 9 [pounders] and 1 6 pounder mounted; there are 81 Quarter Barrells and 1 whole Barrell of powder; about one half of the privates are armed and about 60 Bayonets among them. In the block House are 8 double fortified 4 pounders mounted. The Fort on the Land-Side is intirely open. There is not one Gunner or Artillery Man in the fort. Nothing but pork, Beef and flour, no Vegetables; no Barrack Master. The Minute Men work about 6 Hours in the Day and that with great Reluctance.
We are informed by Capt. Bondloe that at Pooplopens Kill there are 180 Troops under the Command of Lieutenant Lee, that 6 32 pounders, and all other Necessaries for Cannon, except powder, arrived there the 3rd Inst. The fortifications directed by Congress 15 Feby, and laid out by Mr. Smith, remain wholy neglected.
Hearing of the Arrival of part of the fleet at the Hook We thought it proper to give You this Information by Express. You will be pleased to communicate the Substance of the above to Congress. We are Sir Your obedient Servants
B FranklinSaml. ChaseCh. Carroll of Carrollton
 
Notation: Letter from Franklin Chase and Carrol enclosed in general Putnams of the 7th April. 1776